Citation Nr: 1447209	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-34 215	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant-widow and her daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from November 1956 to July 1980.  He died on May [redacted], 2005.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, but the RO in Atlanta, Georgia, certified this appeal to the Board for appellate review. 

The appellant-widow and her daughter testified in support of this appeal during a videoconference hearing before the undersigned Veterans Law Judge in July 2014. 

VA processed this appeal partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's appeal should take into consideration these electronic records, as well as those in the physical portion of the claims file. 

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).

In a written statement received at the RO in April 2005, before the Veteran's death, he had raised multiple claims, only some of which the RO decided in the April 2007 rating decision at issue denying this cause-of-death claim.  The RO did not decide the other claims that also had been raised for increased compensation for neurosis and hypertension, now pertinent for accrued benefits purposes.  The Board therefore is referring these matters to the AOJ for appropriate action.



REMAND

The appellant-widow asserts that the Veteran's service-connected heart disease and hypertension caused or contributed substantially and materially to his death.  Allegedly, just one week prior to his death, he underwent a heart procedure and the heart surgeon told the appellant that the Veteran was dying because of his heart, not lung cancer.  As a result of the procedure, within 30 days of which the Veteran died, a doctor listed pericardial window on the death certificate, but did not identify this as a factor in the Veteran's death.

The appellant-widow alternatively asserts that the Veteran developed cancers, including of the lung, listed as the cause of death on his death certificate, secondary to his exposure to chemicals while serving in the military.  Allegedly, that exposure occurred while going on missions to Vietnam, Cambodia and Laos (no written orders in 1964 as it was prior to the big build-up and there was no administrative set-up in place) and serving on Johnston Island, in Thailand (Operation Red Hat); on one occasion, he purportedly had chemicals spilled on him, necessitating treatment. 

The appellant-widow's representative resultantly requests consideration of this claim on a presumptive basis due to this claimed exposure to ionizing radiation.  

Given the credibility of the Veteran (see stellar in-service performance evaluations) and the appellant (service personnel records (SPRs) confirm service in Thailand and a period of temporary duty in an undisclosed location), and because the Veteran's service treatment records (STRs) note significant job and home-related toxic exposure to various chemicals, including ozone, carbon monoxide, carbon tetrachloride, chlorobromomethane, trichloroethane, insecticides and herbicides, and declining health beginning in the 1970s, an opinion is needed addressing the validity of the appellant's assertions.

In addition, during her hearing, the appellant-widow identified pertinent outstanding medical records - specifically, those of the Veteran's alleged treatment from January to May 1980 at Wilford Hall, the hospital at Lackland Air Force Base in San Antonio, Texas.  Indeed, according to his STRs, he was transferred there in 1980, but not in January, rather in March.  He stayed there until May 1980, when he underwent a Medical Board evaluation, the report of which is in the claims file.  Records of the March to May 1980 stay at Wilford Hall, also pertinent to this claim, are not however.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file records of the Veteran's March to May 1980 treatment at Wilford Hall, the hospital at Lackland Air Force Base in San Antonio, Texas.  If these records are unobtainable, notify the appellant and her representative of this fact, explain the efforts taken to obtain them, and describe any further planned action.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After all available records and/or responses have been associated with the claims file, forward the claims file (including a complete copy of this remand) to an appropriate VA examiner for a comprehensive review of the record and an opinion on the cause(s) of the Veteran's death.


In particular, ask the examiner to do the following:  

a.  Review the claims file and indicate in writing in his or her opinion that the review contemplated all pertinent evidence, including the appellant-widow's lay assertions.  

b.  Acknowledging that the Veteran underwent a heart procedure shortly before dying, a procedure noted on his death certificate, and the surgeon allegedly told the appellant the Veteran was dying from his heart, not lung cancer, offer an opinion as to whether it is as likely as not (i.e., a 50 percent probability or more) that the Veteran's service-connected heart disease and hypertension either 
(1) together or jointly with some other condition were the immediate or underlying causes of his death or were etiologically related thereto, or 
(2) contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of the death.  

c.  Acknowledging documentation of service in Thailand, temporary duty in an undisclosed location in the early 1970s, significant job and home-related toxic exposure to various chemicals, including ozone, carbon monoxide, carbon tetrachloride, chlorobromomethane, trichloroethane, insecticides and herbicides, and declining health beginning in the 1970s, offer an opinion as to whether it is as likely as not (i.e., a 50 percent probability or more) that the Veteran's terminal lung cancer was the result of his service, including especially his exposure to multiple chemicals, or if not, any exposure to ionizing radiation.

d.  Provide rationale for all opinions expressed, citing to supporting factual data/medical literature as deemed appropriate.

3.  Review the record to ensure that all development directed has been completed, as requested.  Then readjudicate this cause-of-death claim, considering all alleged and potential bases of entitlement.  If this claim continues to be denied, send the appellant-widow and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The appellant-widow has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

